Citation Nr: 0615575	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  98-18 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury and degenerative changes of the cervical 
spine.

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
to February 1983, a period of one month and two days.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  That rating decision, in part, 
denied the veteran's attempt to reopen claims for service 
connection for an upper body disability of the left shoulder 
and neck, and a low back disorder because the veteran had not 
submitted new an material evidence.  This appeal has been 
pending since 1998.  There is a complicated procedural 
history and the case has been before the United States Court 
of Appeals for Veterans Claims (Court) on more than one 
occasion.  In May 2001, the Court vacated a Board decision 
issued in March 2000 and in October 2003 the Court vacated a 
Board decision issued in July 2002.  The order of the Court 
dated in October 2003 granted a joint motion of the parties 
in which it was agreed that new and material evidence had 
been submitted to reopen the veteran's claim for service 
connection for residuals of a left shoulder injury.  In view 
of the language of the joint motion and the medical opinions 
of August and November 2005, the Board has rephrased the 
issues on appeal as involving entitlement to service 
connection.  

As a result of the 2003 Court order, the Board remanded the 
case to the RO in September 2004 for additional development, 
to include obtaining an examination of the veteran and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  

Review of the record reveals that the veteran's claim for 
service connection for an upper body disability has always 
been for left shoulder and neck symptoms.  Accordingly, the 
Board has rephrased this issue to more accurately reflect the 
veteran's claim.  


FINDING OF FACT

The veteran has residuals of a left shoulder injury, 
degenerative changes of the cervical spine, and degenerative 
disc disease of the thoraco-lumbar spine, and a recent 
medical opinion is to the effect that these disabilities are 
due to an injury during the veteran's very short period of 
military service.


CONCLUSION OF LAW

The residuals of a left shoulder injury, degenerative changes 
of the cervical spine, and degenerative disc disease of the 
thoraco-lumbar spine, were all incurred as a result of injury 
during active military service.  38 U.S.C.A. §§ 101, 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claims.  This is so 
because the Board is taking action favorable to the veteran 
by granting service connection.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  VA law provides that active 
military, naval, or air service includes any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 
38 C.F.R. § 3.6(a).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran had a short period of active military service 
which only extended from January to February 1983, a period 
of one month and two days.  He received an uncharacterized 
discharge for poor entry level status and conduct.  
Nevertheless, service medical records dated in January 1983 
do reveal that the veteran had complaints of left shoulder 
pain, neck pain, and low back pain during this short period 
of service.  

There is a considerable amount of evidence of record which 
fills four volumes of the veteran's claims file.  In August 
2005, the most recent VA examination of the veteran was 
conducted.  After a full examination and review of the 
evidence of record, the examining physician indicated that 
the veteran's diagnosis was:  degenerative and hypertrophic 
changes of the cervical spine, an old healed left clavicle 
fracture, and degenerative disc disease of the thoraco-lumbar 
spine.  The examining physician's medical opinion was that 
the veteran's disorders were "most likely the result from 
injury while he was in service."  The examiner provided an 
addendum to his report in November 2005.  The examiner's 
opinion is supported by statements made by other doctors in 
November 1998, April 1999, and May 2004.  Accordingly, the 
evidence of record supports a grant of service connection for 
the residuals of a left shoulder injury, degenerative changes 
of the cervical spine, and degenerative disc disease of the 
thoraco-lumbar spine.  


ORDER

Service connection for the residuals of a left shoulder 
injury, degenerative changes of the cervical spine, and 
degenerative disc disease of the thoraco-lumbar spine is 
granted.



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


